Name: Commission Regulation (EEC) No 2567/91 of 28 August 1991 on transitional measures concerning the application of certain monetary compensatory amounts in respect of the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/50 Official Journal of the European Communities 31 . 8 . 91 COMMISSION REGULATION (EEC) No 2567/91 of 28 August 1991 on transitional measures concerning the application of certain monetary compensatory amounts in respect of the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3156/85 of 11 November 1985 on transitional measures concerning the application of certain monetary compen ­ satory amounts in the trade of certain Member States ('), as amended by Regulation (EEC) No 3521/88 (2), and in particular Article 11 thereof, Whereas Regulation (EEC) No 3156/85 laid down a framework for measures, intended to prevent artificial traffic at the time of changes in the monetary compensatory amounts ; Whereas new agricultural conversion rates have been fixed for the wine sector by Council Regulation (EEC) No 1640/91 (*); Whereas these new rates result in a considerable change in the size of monetary compensatory amounts applicable, in particular, in Greece ; Whereas it is likely that on this occasion speculative traffic will occur, and possibly deflect trade ; Whereas in order to prevent such deflections it should be specified, that the monetary compensatory amounts for these products applicable before the fixing of these new rates shall remain applicable for a limited period beyond that date ; whereas the exact products and the length of the period applicable to each must be determined in the light of the specific conditions governing the marketing of these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3156/85 shall apply from 1 September 1991 as follows : (a) the date of the change shall be 1 September 1991 ; (b) the initial date shall be 1 June 1991 ; (c) the products and the periods indicated in Annex I to Regulation (EEC) No 3156/85 shall be those indicated in Annex I to this Regulation ; (d) application of Annex II to Regulation (EEC) No 3156/85 shall be extended to Part A thereof; the movements and products affected shall be those indicated in Annex II to this Regulation. Article 2 This Regulation shall enter into force on 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 310, 21 . 11 . 1985 , p . 27 . (2) OJ No L 307, 12 . 11 . 1988 , p. 28 . O OJ No L 150, 15. 6. 1991 , p. 38 . 31 . 8 . 91 Official Journal of the European Communities No L 244/51 ANNEX I Products concerned Applicable until Wine sector 1 November 1991 ANNEX II A 31 2 Exports from Products concerned Greece The products referred to in Annex I Destination Other Member States and non-member countries